Title: From Alexander Hamilton to Staats Morris, George Ingersoll, and Ebenezer Massey, 5 June 1799
From: Hamilton, Alexander
To: Morris, Staats,Ingersoll, George,Massey, Ebenezer


Sir
New York June 5. 1799

All the Garrison Posts within the Vicinity of the Sea Board in the States of Maryland Delaware Pensylvania New Jersey and New York are placed under the command of Major Brooks. His general station will be at Fort Jay in the neighbourhood of this City.
You will communicate with him and obey his orders. Your returns of every kind are to be made directly to him.
But till he shall be at his station Major Hoops will command in his stead; and until you shall be advised of his being there you will address your letters to him to the care of Major Hoops at New York, whose orders in the interim you will obey.
With consideration   I am Sir   Yr Obed serv
Capt Staats Morris Commanding Officer Fort McHenry near Baltimore
  George Ingersoll &c. West Point
  The Commanding Officer at Fort Mifflin near Philadelphia
